ORDER

M. Louise Blount requests that the court accept her untimely petition for review.
On September 13, 2002, the Administrative Judge (AJ) issued an initial decision informing Blount that the AJ’s decision would become a final Merit Systems Protection Board decision on October 18, 2002. The AJ’s decision specified that any petition for review must be filed with this court within 60 days of the date the decision became final. Blount’s petition for review was received by the court on December 18, 2002, 61 days after the AJ’s decision became final.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[notwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir. 1984). Thus, under the time provision of the statute, Blount’s petition for review was due in this court within 60 days of the Board’s final decision, i.e., December 17, 2002. Because it was received on December 18, 2002, one day late, this court must dismiss Blount’s petition as untimely.*
Accordingly,
IT IS ORDERED THAT:
(1) Blount’s petition for review is dismissed.
(2) Each side shall bear its own costs.

Counsel for Blount states that he sent the petition for review using a private delivery service on December 16, 2002, and that the service acknowledges that the package should have been delivered on December 17, 2002. However, regardless of the circumstances that contributed to the late filing, the time limit for filing a petition for review is mandatory and cannot be waived. See Fed. R.App. P. 26(b)(2) (a court may not extend the time to file a petition for review unless authorized by law).